This was a proceeding under the North Carolina Workmen's Compensation Act. Plaintiff claimed compensation for injury by accident arising out of and in the course of his employment by defendant. The Industrial Commission found as a fact from all the evidence that plaintiff did not suffer an injury by accident arising out of and in the course of his regular employment resulting in the disability complained of. Upon appeal the award of the Industrial Commission was affirmed, and plaintiff appealed to this Court.
There being evidence to support the finding and award of the Industrial Commission, the judgment is affirmed. Lockey v. Cohen, Goldman  Co.,213 N.C. 356; Valentine v. Grocery Co., post, 828.
Affirmed.